In an action for a permanent injunction (1) to restrain the defendants from use of the name “ Shore Road Young Republican Club ” or the words “ Young Republican Club ” or words of similar import; and (2) to direct said defendants to remove any such words from all signs, pamphlets and any other printed material, defendants appeal from an order of the Supreme Court, Kings County, entered August 17, 1962, granting plaintiff’s motion for such relief pendente lite. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, J J., concur.